Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/31/2021 and 07/22/2021 have been considered.

      Allowable Subject Matter
4.	Claims 1-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	None of the prior art of record teaches or suggests a developing cartridge attachable to a drum cartridge including a photosensitive drum rotatable about a drum axis extending in a first direction, and an electrical contact surface positioned at one end in the first direction of the drum frame and electrically connected to a drum memory, said developing cartridge comprising a developing roller positioned at one end of the casing in a second direction crossing the first direction, and an electrical contact surface positioned at one end in the first direction of the casing and electrically connected to a developing memory; wherein, in a state where the developing cartridge is attached to the drum cartridge, the electrical contact surface of the developing cartridge is positioned between the developing roller and the electrical contact surface of the drum cartridge in the second direction.

      Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

-   Yokoi [10,534,312] discloses an image forming apparatus.
-   Goto et al. [6,922,534] disclose an image forming apparatus.

         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.